

Exhibit 10.3
 
NEITHER THESE WARRANTS NOR THE COMMON STOCK ISSUABLE UPON EXERCISE OF THESE
WARRANTS HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH
EFFECT, THE SUBSTANCE OF WHICH MUST BE REASONABLY ACCEPTABLE TO THE ISSUER OF
THESE SECURITIES.
 
380,000 Warrants
Date of Original Issuance: December 12, 2005



CENTERSTAGING CORP.
 
WARRANTS
 
AMENDED AND RESTATED AS OF MARCH 19, 2007
 
CenterStaging Corp., a Delaware corporation (the “Company”), certifies that, for
value received, Montage Partners III, LLC, or registered assigns (the “Holder”),
is the owner of Three Hundred Eighty Thousand (380,000) Warrants of the Company
(the “Warrants”). Each Warrant entitles the Holder to purchase from the Company
at any time prior to the Expiration Date (as defined below) one share of the
common stock of the Company (the “Common Stock”) for $1.10 per share (the
“Exercise Price”), on the terms and conditions hereinafter provided. The
Exercise Price and the number of shares of Common Stock purchasable upon
exercise of each Warrant are subject to adjustment as provided in this
Certificate.
 
1. Vesting; Expiration Date; Exercise
 
1.1 Vesting. The Warrants shall vest and become exercisable as of the date of
this Certificate.
 
1.2 Expiration Date. The Warrants shall expire on December 12, 2010  (the
“Expiration Date”).
 
Manner of Exercise. The Warrants are exercisable, in whole or in part, by
delivery to the Company of the following (the “Exercise Documents”): (a) this
Certificate; (b) a written notice of election to exercise the Warrants; and (c)
payment of the Exercise Price in cash or by check. Within three (3) business
days following receipt of the foregoing, the Company shall deliver to the
Holder: (i) a certificate or certificates representing the aggregate number of
shares of Common Stock purchased by the Holder, and (ii) if less than all of the
Warrants evidenced by this Certificate are exercised, a new certificate
evidencing the Warrants not so exercised. In lieu of paying cash to exercise
this Warrant, the Holder may, by designating a “cashless” exercise on the Notice
of Exercise Form, acquire a number of whole shares of the Company’s Common Stock
equal to (a) the difference between (i) the Market Value of the Company’s Common
Stock and (ii) the Exercise Price, multiplied by (b) the number of shares of
Common Stock purchasable under the portion of the Warrant tendered to the
Company, divided by (c) the Market Value of the Company’s Common Stock. Upon
surrender of this Warrant Certificate with the annexed Notice of Exercise Form
duly executed, together with payment of the Exercise Price for the shares of
Common Stock purchased, the Holder shall be entitled to receive a certificate or
certificates for the shares of Common Stock so purchased. For the purposes of
this Section 2, “Market Value” shall be an amount equal to the average closing
bid price of a share of Common Stock for the five (5) business days immediately
preceding the Company’s receipt of the Notice of Exercise Form duly executed.
Notwithstanding the foregoing, the Holder shall be entitled to exercise this
Warrant on a "cashless" basis only if at the time of exercise there is not in
effect a registration statement filed by the Company covering the resale of the
shares of Common Stock covered by this Warrant.



--------------------------------------------------------------------------------


 
2. Adjustments of Exercise Price and Number and Kind of Conversion Shares
 
2.1 In the event that the Company shall at any time hereafter (a) pay a dividend
in Common Stock or securities convertible into Common Stock; (b) subdivide or
split its outstanding Common Stock; or (c) combine its outstanding Common Stock
into a smaller number of shares; then the number of shares to be issued
immediately after the occurrence of any such event shall be adjusted so that the
Holder thereafter may receive the number of shares of Common Stock it would have
owned immediately following such action if it had exercised the Warrants
immediately prior to such action and the Exercise Price shall be adjusted to
reflect such proportionate increases or decreases in the number of shares.
 
2.2 In case of any reclassification of the outstanding shares of Common Stock
(other than a change covered by Section 2.1 hereof or a change which solely
affects the par value of such shares) or in the case of any merger or
consolidation in which the Company is not the continuing corporation and which
results in any reclassification or capital reorganization of the outstanding
shares, the Holder shall have the right thereafter (until the Expiration Date)
to receive upon the exercise hereof, for the same aggregate Exercise Price
payable hereunder immediately prior to such event, the kind and amount of shares
of stock or other securities or property receivable upon such reclassification,
capital reorganization, merger or consolidation, by a Holder of the number of
shares of Common Stock obtainable upon the exercise of the Warrants immediately
prior to such event; and if any reclassification also results in a change in
shares covered by Section 2.1, then such adjustment shall be made pursuant to
both this Section 2.2 and Section 2.1 (without duplication). The provisions of
this Section 2.2 shall similarly apply to successive reclassifications, capital
reorganizations and mergers or consolidations, sales or other transfers.
 
3. Reservation of Shares. the Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, such number
of shares of Common Stock as shall from time to time be issuable upon exercise
of the Warrants. If at any time the number of authorized but unissued shares of
Common Stock shall not be sufficient to permit the exercise of the Warrants, the
Company shall promptly seek such corporate action as may be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purpose.
 
4. Loss or Mutilation. Upon receipt of evidence reasonably satisfactory to the
Company of the ownership of and the loss, theft, destruction or mutilation of
this Certificate, and of indemnity reasonably satisfactory to it and if
requested by the Company a bond, and (in the case of mutilation) upon surrender
and cancellation of these Warrants, the Company will execute and deliver in lieu
thereof a new Certificate of like tenor as the lost, stolen, destroyed or
mutilated Certificate.
 
2

--------------------------------------------------------------------------------


 
5. Transfer. Subject to compliance with applicable securities laws, the Warrants
are transferable on the books of the Company maintained for such purpose by the
Company in person, or by duly authorized attorney, upon surrender of this
Certificate properly endorsed and upon payment of any necessary transfer tax or
other governmental charge imposed upon such transfer. If less than all of the
Warrants evidenced by this Certificate are transferred, the Company will, upon
transfer, execute and deliver to the Holder a new certificate evidencing the
Warrants not so transferred.
 
6. Severability. If any term, provision, covenant or restriction of these
Warrants is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of these Warrants shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
7. Notices. All notices, requests, consents and other communications required
hereunder shall be in writing and shall be effective when delivered or, if
delivered by registered or certified mail, postage prepaid, return receipt
requested, shall be effective on the third day following deposit in United
States mail: to the Holder, at the address of the Holder set forth in the
corporate records of the Company; and if addressed to the Company, at the
principal executive offices of the Company, as disclosed in its most recent
filings with the Securities and Exchange Commission, or such other address as
Holder or the Company may designate in writing.
 
8. No Rights as Shareholder. The Holder shall have no rights as a shareholder of
the Company with respect to the shares issuable upon exercise of the Warrants
until the receipt by the Company of all of the Exercise Documents.
 

        CENTERSTAGING CORP.  
   
   
    By:   /s/ Howard Livingston  

--------------------------------------------------------------------------------

Name: Howard Livingston
 
Title:   CFO

 
3

--------------------------------------------------------------------------------


 
EXHIBIT “A”
NOTICE OF EXERCISE
 
(To be signed only upon exercise of the Warrants)
 
To: The Company, Inc.
 
The undersigned hereby elects to purchase shares of Common Stock (the “Warrant
Shares”) of CenterStaging Corp. (the “Company”), pursuant to the terms of the
enclosed warrant certificate (the “Certificate”). The undersigned tenders
herewith payment of the exercise price pursuant to the terms of the Certificate.
 
The undersigned hereby represents and warrants to, and agrees with, the Company
as follows:
 
1. Holder is acquiring the Warrant Shares for its own account, for investment
purposes only.
 
2. Holder understands that an investment in the Warrant Shares involves a high
degree of risk, and Holder has the financial ability to bear the economic risk
of this investment in the Warrant Shares, including a complete loss of such
investment. Holder has adequate means for providing for its current financial
needs and has no need for liquidity with respect to this investment.
 
3. Holder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in the
Warrant Shares and in protecting its own interest in connection with this
transaction.
 
4. Holder understands that the Warrant Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) or under any state
securities laws. Holder is familiar with the provisions of the Securities Act
and Rule 144 thereunder and understands that the restrictions on transfer on the
Warrant Shares may result in Holder being required to hold the Warrant Shares
for an indefinite period of time.
 
5. Holder is an “accredited investor” within the meaning of Regulation D under
the Securities Act.
 
6. Holder agrees not to sell, transfer, assign, gift, create a security interest
in, or otherwise dispose of, with or without consideration (collectively,
“Transfer”) any of the Warrant Shares except pursuant to an effective
registration statement under the Securities Act or an exemption from
registration. As a further condition to any such Transfer, except in the event
that such Transfer is made pursuant to an effective registration statement under
the Securities Act, if in the reasonable opinion of counsel to The Company any
Transfer of the Warrant Shares by the contemplated transferee thereof would not
be exempt from the registration and prospectus delivery requirements of the
Securities Act, The Company may require the contemplated transferee to furnish
The Company with an investment letter setting forth such information and
agreements as may be reasonably requested by The Company to ensure compliance by
such transferee with the Securities Act.
 
 

--------------------------------------------------------------------------------


 
Each certificate evidencing the Warrant Shares will bear the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS
AND MAY NOT BE EXERCISED, SOLD, PLEDGED OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE ACT OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
 



Number of Warrants Exercised:          

 

Dated:
     
                



 

--------------------------------------------------------------------------------

